Citation Nr: 1808158	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  10-34 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for a left knee condition secondary to residuals of a left leg tumor biopsy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Service


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


REMAND

The Veteran served on active duty from September 1962 to September 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Veteran testified at a Board video conference hearing before a Veterans Law Judge who is no longer employed at the Board.

In May 2014, the Board remanded the issue in the instant appeal as well as the issue of service connection for a left ankle condition for additional development.  In an October 2014 rating decision, the RO granted service connection for a left ankle condition, and thus, this issue is no longer before the Board as the benefit was granted in full.

The issue of an increased rating for service-connected left ankle disability has been raised by the record in a December 2018 statement, but it has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

In April 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

In September 2017, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, which was received in November 2017.  The Veteran was furnished a copy of such opinion, with a notification letter informing him that he had 60 days from the date of the letter to review the medical opinion and send VA any additional evidence.  See 38 C.F.R. § 20.903.

In December 2017, the Veteran submitted additional argument and a statement specifically indicating that he did not waive RO consideration of the VHA evidence, and he requested that his case be remanded to the RO for consideration of this new evidence in the first instance.  See 38 C.F.R. § 20.1304(c).  Therefore, the Board finds that the RO should consider such evidence on remand.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim with consideration of all the evidence, including the newly obtained evidence.  If the benefit sought is not granted in full, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

